Citation Nr: 9933299	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  95-37 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a disability 
manifested by headaches.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.

This claim was previously before the Board and was the 
subject of a July 1997 remand.


FINDINGS OF FACT

1.  The evidence shows that the veteran has been diagnosed 
with post-traumatic stress disorder, which was attributed by 
the medical evidence to his service in Vietnam.

2.  The veteran has not made himself available for requisite 
VA examination that would ascertain whether verified 
stressors support a diagnosis of post-traumatic stress 
disorder.

3.  There is no competent evidence which shows that the 
veteran had any chronic disability manifested by headaches, 
chronic right ankle disability, or hearing loss 

while in service, or that any other organic disease of the 
nervous system manifested within one year following the 
veteran's separation from service.

4.  There is no competent evidence that shows that the 
veteran currently has hearing loss, a right ankle condition, 
or any disability manifested by headaches.


CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The veteran's claims of entitlement to service connection 
for a disability manifested by headaches, for bilateral 
hearing loss disability, and for a right ankle disability are 
not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his claims of entitlement to 
service connection for post-traumatic stress disorder, for a 
disability manifested by headaches, for bilateral hearing 
loss disability, and for a right ankle disability are well 
grounded.  He further contends that those disabilities were 
incurred in or aggravated by service and that service 
connection therefor is warranted.  After a review of the 
record, the Board finds that the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder is well grounded.  After a further review of the 
record, the Board finds that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims of 
entitlement to service connection for a disability manifested 
by headaches, for bilateral hearing loss disability, and for 
a right ankle disability are well grounded.


The Board notes that the veteran's claims were previously 
before the Board and were the subject of a July 1997 remand 
which sought development of the evidence and examination of 
the veteran to determine whether the claimed disabilities 
were present.  However, when the RO attempted to contact the 
veteran on remand, the veteran had relocated and had not 
advised VA of his current address.  Extensive attempts were 
made to locate the veteran, without success.  The Board notes 
that when entitlement to a benefit cannot be established 
without a current VA examination and a claimant, without good 
cause, fails to report for such examination, and the claim is 
an original compensation claim, the claim shall be rated 
based on the evidence of record.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, and death of an immediate 
family member.  38 C.F.R. § 3.655 (1999).  Therefore, the 
Board finds that as the veteran did not report to the 
scheduled VA examinations without good cause, the appropriate 
action is to adjudicate his claims based on the evidence of 
record.  The veteran did not report to the scheduled 
examinations because he has apparently disappeared -or at 
least has relocated - and has not furnished VA with a current 
address.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that it is the burden of the 
veteran to keep VA apprised of his whereabouts.  If he does 
not do so, there is no burden on the part of VA to locate 
him.  It is only where the file discloses other possible and 
plausible addresses that an attempt should be made to locate 
him at the alternative known address before finding 
abandonment of a previously adjudicated benefit.  Hyson v. 
Brown, 5 Vet. App. 262 (1993).  The Board finds that there 
are no known alternative possible or plausible addresses of 
record and VA therefore has no further duty to attempt to 
locate the veteran.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well 

grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order to 
establish a "well grounded" claim for service connection 
for a particular disability, the veteran needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610-611 (1992); Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had post-traumatic stress 
disorder, a disability manifested by headaches, bilateral 
hearing loss, or a right ankle disability during service; (2) 
whether he currently has post-traumatic stress disorder, a 
disability manifested by headaches, bilateral hearing loss 
disability, or a right ankle disability; and if so, (3) 
whether any post-traumatic stress disorder, a disability 
manifested by headaches, bilateral hearing loss disability, 
or a right ankle disability is etiologically related to his 
service, or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza, 
supra; see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).


Service connection may be established for a current 
disability that has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).  Other organic 
diseases of the nervous system are chronic diseases with a 
presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 
(1999).

I.  Entitlement to service connection for post-traumatic 
stress disorder.

The Board notes that the regulations provide that service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, occurrence of the claimed in-service stressor may be 
established by the veteran's lay testimony alone.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, occurrence of the claimed in-service stressor may be 
established by the veteran's lay testimony alone.  38 C.F.R. 
§ 3.304(f) (1999).


The criteria for entitlement to service connection for post-
traumatic stress disorder were amended during the pendency of 
the veteran's appeal, effective March 7, 1997.  See 64 Fed. 
Reg. 32,808 (June 18, 1999).  Pursuant to the regulation in 
effect prior to March 7, 1997, service connection for post-
traumatic stress disorder required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor was related to combat, 
service department evidence that the veteran was engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1999).

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board will evaluate the veteran's 
claim pursuant to both the criteria in effect prior to March 
7, 1997, and the criteria in effect subsequent to that date, 
to determine which may be more favorable to the veteran.

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of post-
traumatic stress disorder while on active duty.  The Board 
notes that the veteran's December 1970 separation examination 
found his psychiatric examination to be normal.

However, VA treatment records of the veteran dated from April 
1994 to March 1995 contain diagnoses of post-traumatic stress 
disorder that were attributed to the veteran's service in 
Vietnam.


As there is a current diagnosis of post-traumatic stress 
disorder, which is attributed to the veteran's service by 
medical evidence, the Board finds that the veteran's claim 
shows the required elements of a well-grounded claim.  
Caluza, supra.  VA's duty to assist, as set forth in 
38 U.S.C.A. § 5107(a) (West 1991), is thereby invoked.  In 
particular, this duty would, in most circumstances, require 
further development of the record, and specifically 
verification of the stressors claimed by the veteran and a 
psychiatric examination whereby it would be determined 
whether those stressors that have been verified support a 
diagnosis of post-traumatic stress disorder.  However, as 
discussed above, the veteran did not report for a VA 
examination that had been scheduled pursuant to the Board's 
remand of this claim in July 1997; attempts to contact him 
have failed, and he has not apprised VA of his whereabouts.  
As the Court has held, "[t]he duty to assist is not a one-way 
street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board thereby finds, in these particular circumstances, 
that further development of this claim would be fruitless.  
While the claim is well grounded, it must nonetheless be 
denied, inasmuch as the evidence does not demonstrate, by 
means of an examination report, that verified stressors have 
resulted in post-traumatic stress disorder.

II.  Entitlement to service connection for a disability 
manifested by headaches, for bilateral hearing loss 
disability, and for a right ankle disability.

A.  A disability manifested by headaches.

A review of the veteran's service medical records reveal 
complaints of headaches, dizziness, and fainting, variously 
diagnosed as hyperventilation syndrome, syncope, tension 
headaches, vasovagal syncope, possible post-concussion 
syndrome, and passive dependent personality with possible 
separation anxiety.  The service medical records note a 
history of concussion prior to the veteran's entry to 
service, 

with recurrent headaches.  The Board notes that the veteran's 
December 1970 separation examination found his head and 
neurologic examinations to be normal.

However, although a VA medical report does note the presence 
of headaches, there is no current competent medical diagnosis 
of any disability manifested by headaches, nor do the service 
medical records show any diagnosis of a chronic disability 
manifested by headaches.  There is no competent evidence of 
record that any other organic disease of the nervous system 
manifesting in headaches manifested to a compensable degree 
within one year following the veteran's separation from 
service.

As there is no current diagnosis of any disability manifested 
by headaches, the veteran's claim fails to show one of the 
required elements of a well-grounded claim.  Caluza, supra.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim of entitlement to service 
connection for a disability manifested by headaches.  Since 
the veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.

B.  Bilateral hearing loss disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any hearing 
loss impairment while on active duty.  The 

Board notes that the veteran's December 1970 separation 
examination found his hearing to be 15/15 for whispered voice 
bilaterally.

The Board further notes that there is no evidence that 
demonstrates that the veteran currently has hearing 
impairment of such severity that he could be found to have 
hearing loss that is a disability for VA purposes, as defined 
in 38 C.F.R. § 3.385.  Therefore, the Board finds that 
hearing loss disability is not currently shown.  Furthermore, 
there is no competent evidence of record that any other 
organic disease of the nervous system manifesting in 
bilateral hearing loss disability manifested to a compensable 
degree within one year following the veteran's separation 
from service.

As hearing loss that can be considered a disability for VA 
purposes is not currently shown, the veteran's claim fails to 
show the required elements of a well-grounded claim.  Caluza, 
supra.  The Board has thoroughly reviewed the claims file, 
but finds no evidence of a plausible claim.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.

C.  A right ankle disability.

A review of the veteran's service medical records fails to 
reveal a diagnosis of any chronic right ankle disability 
while on active duty.  The evidence shows that he was seen in 
March 1968 with right foot complaints.  An X-ray of the right 
foot taken on that date was negative.  The Board notes that 
the veteran's December 1970 separation examination found his 
feet and lower extremities to be normal.  In the accompanying 
report of medical history, he indicated that he had a bone 
growth interfering with wearing socks and shoes on occasions 
at eighteen years of age.  The examiner noted a bone growth 
to the right foot with no treatment recently.

However, there is no current medical evidence showing any 
current symptoms or any diagnosis of any current right ankle 
disability.  Accordingly, as there is no 

current diagnosis of any right ankle disability, the 
veteran's claim fails to show one of the required elements of 
a well-grounded claim.  Caluza, supra.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

D.  Conclusion

Where a veteran has not met the burden of presenting evidence 
of a well-grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet.App. 69, 77 
(1995); Epps v. Brown, 9 Vet.App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the July 1995 statement of 
the case, the May 1996 supplemental statement of the case, 
and in the above discussion.

Although the RO did not specifically state that it denied the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) 
(en banc) (where a Board decision disallows a claim on the 
merits and the Court finds the claim to be not well grounded, 
the appropriate remedy is to affirm the Board's 

decision on the basis of nonprejudicial error).  The Board, 
therefore, concludes that denying the appeal of the veteran's 
claims because the claims are not well grounded is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  A claim of entitlement to service connection for a 
disability manifested by headaches is not well grounded, and 
is therefore denied.  A claim of entitlement to service 
connection for bilateral hearing loss disability is not well 
grounded, and is therefore denied.  A claim of entitlement to 
service connection for a right ankle disability is not well 
grounded, and is therefore denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals






